      Case 2:20-cv-01473-WBS-DB Document 8 Filed 08/31/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BILLY DRIVER, Jr.,                                No. 2:20-cv-1473 WBS DB P
12                       Plaintiff,
13           v.
14    UNITED STATES DIST. CT., EAST.                    ORDER
      DIST. OF CALIF.,
15
                         Defendant.
16

17

18          Plaintiff, a state prisoner proceeding pro se, has filed an action pursuant to 42 U.S.C. §

19   1983, together with a request to proceed in forma pauperis. A review of plaintiff’s complaint

20   shows that he is attempting to challenge a court ruling made in Driver v. ADA 1824 Panels, No.

21   1:19-cv-1718 DAD SAB. Filing an action in the Sacramento Division against the court is not the

22   proper method to challenge a ruling made by judges in the Fresno Division of this court. This

23   court construes plaintiff’s filing as a motion for reconsideration of the June 24, 2020 ruling made

24   in the Fresno action. As such, the court declines to rule on the motion or plaintiff’s request to

25   proceed in forma pauperis, and

26          IT IS HEREBY ORDERED that the Clerk of the Court shall close this case and to file

27   plaintiff’s complaint (ECF No. 1) in Driver v. ADA 1824 Panels, No. 1:19-cv-1718 DAD SAB.

28   ///
                                                        1
      Case 2:20-cv-01473-WBS-DB Document 8 Filed 08/31/20 Page 2 of 2

 1   Dated: August 28, 2020

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12
     DLB:9
13   DB/prisoner-civil rights/driv1473.scrn jo

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                 2
